DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on August 16, 2021.  As directed by the amendment: claim(s) 1 and 5 have been amended, no claim(s) have been cancelled, and claim(s) 6-8 have been added. Thus, claims 1-8 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 4, filed August 16, 2021, with respect to the 35 U.S.C. 112(b) rejection of claim 5 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 5 has been withdrawn. 
Applicant's arguments filed August 16, 2021 have been fully considered but they are not persuasive. The applicant principally argues that the prior art Friedman does not describe in detail how the lens pieces are removed from the patient’s eye and does not describe the subsequent phacoemulsification process or the newly amended limitations as detailed in the independent claim 1. The examiner respectfully disagrees. The prior art Friedman does more than merely mention the phacoemulsification process generally. Friedman explicitly states in [0082] that the system may deliver additional laser pulses or cuts to the incisions previously made in order to create bubbles that may serve to further separate the material for easier aspiration which appears to be the same process as detailed in the instant specification in [0035]-[0036] . The examiner has also mapped the newly added limitations to the prior art Friedman as seen below. .
Claim Rejections - 35 USC § 102/103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1 and 3 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Friedman (US 2011/0196350 A1).
Regarding claim 1, Friedman discloses a method of phacoemulsification (e.g. [0010]; [0062]), the method comprising: a) dissecting a lens tissue of an eye into lens fragments (e.g. [0010]; [0068]), opening an anterior capsule of the lens of the eye, and placing an access incision in the eye using a first laser, the first laser being a femto- or picosecond laser (e.g. [0010]; [0007] lines 18-25; [0034] femtosecond laser), and b) subsequent to a), aspirating in an aspiration process, lens fragments through the access incision (e.g. [0010]; [0069]-[0073]), and disintegrating, by an ablating laser during the aspiration process, lens fragments that impede aspiration due to their size (e.g. [0073]; [0082]), wherein the ablating laser is a second laser different from the first laser (e.g. [0007] the system details that the first laser delivers a first pulse energy and the second laser delivers a second pulse energy to further disrupt the tissue), and wherein the disintegrated fragments are subsequently aspirated (e.g. [0010]; [0073]; the circular cuts 604 are utilizes to further divide the lens into segments small enough to be aspirated and additional laser pulses or cuts can be utilized to create bubbles that may further separate the material for easier aspiration; these bubbles taught by Friedman are seemingly equivalent to applicant’s claimed disintegration, see Par 0035 of applicant’s specification). 
In the scenario in which the applicant disagrees that the prior art Friedman discloses “subsequent to a) aspirating, in an aspiration process, lens fragments through the access incision and disintegrating, by an ablating laser during the aspiration process” the examiner would like to point out that it would be obvious to one of ordinary skill in the art to “disintegrate” the lens fragments that impede aspiration in order to be able to remove the fragments, as is clearly desired by Friedman. Furthermore, the prior art Friedman has disclosed that phacoemulsification after the use of the laser is preferred as disclosed in [0010]; [0069]-[0073] and that the bubble cavitation in [0082] can be used as similarly disclosed in the instant specification.  
Regarding claim 3, Friedman is silent regarding wherein the access incision extends from the anterior capsule of the eye into a cornea of the eye whereby the cornea is not completely divided through to a surface, but a residual corneal thickness in a range between about 20 µm and about 80 µm remains. However, Friedman does disclose the system has the capability to cut at variable thickness as disclosed in [0080]-[0081] and [0089]. Therefore, one of ordinary skill in the art would utilize a cut where thereby the cornea is not completely divided through to a surface but a residual corneal thickness in a range between about 20 µm and about 80 µm remains for the purpose of establishing an access point.
Claims 2 and 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedman as applied to claims 1 and 3 above, and further in view of Kurtz (US 2009/0137993).
Regarding claim 2, Friedman discloses wherein the disintegration of the lens fragments that impede aspiration due to their size is performed subject to a pressure within a capsular sac of the eye, which is measured during the aspiration (e.g. [0058] a pressure sensor provides feedback to initiate the vacuum/aspiration subsystem). Friedman is silent regarding an introduction of an irrigation fluid, wherein laser energy from the ablating laser is emitted immediately into the lens fragments that impede aspiration due to their size, and wherein the lens fragments that impeded aspiration due to their size lead to an increase in an irrigation and aspiration pressure by impeding aspiration due to their size.
However, Kurtz discloses a method and apparatus for integrated cataract surgery  an introduction of an irrigation fluid, wherein laser energy from the ablating laser is emitted immediately into the lens fragments that impede aspiration due to their size, and wherein the lens fragments that impeded aspiration due to their size lead to an increase in an irrigation and aspiration pressure by impeding aspiration due to their size (e.g. Kurtz: removal of fragmented nucleus and other lens material is removed by inserting an aspiration probe through the capsular incision and aspirating the material, see [(0087)], and an irrigation canal “This trocar 680 can offer improved control in various stages of the above photodisruptive process. The trocar 680 can be used for the fluid management, as it creates a controlled channel to move fluids in an out. In some embodiments it is possible to deploy the trocar 680 in an essentially watertight manner into the corneal incision 665 and the capsular incision 655.“[(0096)).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to modify the method of Friedman to incorporate the teachings of Kurtz to have an introduction of an irrigation fluid, wherein laser energy from the ablating laser is emitted immediately into the lens fragments that impede aspiration due to their size, and wherein the lens fragments that impeded aspiration due to their size lead to an increase in an irrigation and aspiration pressure by impeding aspiration due to their size for the purpose of accurately removing all of the lens fragments.
Regarding claim 4, modified Friedman is silent regarding wherein a marker incision is made in a surface of the cornea in a region of the access incision, and wherein a complete opening of the access incision is guided by the marker incision.
However, Kurtz discloses a method and apparatus for integrated cataract surgery wherein a control is provided for the femto- or picosecond laser device for making a marker incision in a surface of the cornea in a region of the access incision (FIGS. 5D-E illustrate the creation of an incision on the cornea 540. Laser beam 512 can be applied to create a string of bubbles, which create an incision across the cornea 540. This incision may not be a full circle but a lid, or flap only, which can be re-closed at the end of the procedure, also see [0077]), and wherein a complete opening of the access incision is guided by the marker incision (Emulsification of the lens is followed by aspiration of the lens material, see [0087]; division of the cornea via a corneal incision. See [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to modify the modified method of Friedman to incorporate the teachings of Kurtz wherein a marker incision is made in a surface of the cornea in a region of the access incision, and wherein a complete opening of the access incision is guided by the marker incision for the purpose of accurately incising the cornea.
Regarding claim 5, Friedman is silent regarding wherein a) is performed in a first operating area and b) is performed in a separate second operating area, wherein the first and second operating areas have different sterility requirements.
However, Kurtz discloses a method and apparatus for integrated cataract surgery wherein a) and b) are performed in separate areas, the areas differing in terms of their sterility requirements (e.g. [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to modify the method of Friedman to incorporate the teachings of Kurtz wherein a) is performed in a first operating area and b) is performed in a separate second operating area, wherein the first and second operating areas have different sterility requirements for the purpose of saving cost, time and increased convenience (e.g. Kurtz [0101]).
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedman as applied to claim 1 above, and further in view of Claus (US 2006/0224107 A1).
Regarding claim 6, modified Friedman is silent regarding further comprising: introducing, during the aspiration process, irrigation fluid into the eye; and measuring, during the introduction of irrigation fluid into the eye and the aspirating of lens fragments a pressure sensor provides feedback to initiate the vacuum/aspiration subsystem and [0082] details that that the laser disintegrates the fragments that impede aspiration).
However, Claus teaches a method for operating a surgical system for aspirating and irrigating which includes introducing, during the aspiration process, irrigation fluid into the eye (e.g. [0018]-[0019]); and measuring, during the introduction of irrigation fluid into the eye and the aspirating of lens fragments through the access incision at least one pressure (e.g. [0020]; [0025]; [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Friedman to incorporate the teachings of Claus which includes introducing, during the aspiration process, irrigation fluid into the eye; and measuring, during the introduction of irrigation fluid into the eye and the aspirating of lens fragments through the access incision at least one pressure for the purpose of removing all of the fragments.
Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedman in view of Claus as applied to claim 6 above, and further in view of Gordon (US 2007/0010730 A1)
Regarding claim 7, newly modified Friedman discloses wherein the aspirating the lens fragments through the access incision is performed via an aspiration canal (e.g. Claus [0038] aspiration line) wherein the introducing the irrigation fluid into the eye is performed via an irrigation canal (e.g. Claus [0038] irrigation line). Newly modified Claus [0038].
However, Gordon teaches a method of testing a surgical system that explicitly states measuring a first pressure at the aspiration canal (e.g. [0024] Fig 1/2:24/24’) and a second pressure at the irrigation canal (e.g. Fig 1/2:18/18’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified method of Friedman to incorporate the teachings of Gordon that explicitly states measuring a first pressure at the aspiration canal and a second pressure at the irrigation canal for the purpose of monitoring the IOP of the user.
Regarding claim 8, newly modified Friedman discloses wherein the disintegration of the lens fragments that impede aspiration due to their size is performed as the function of the measured at least one pressure by: determining that a ratio of the first pressure to the second pressure has exceeded or fallen below (e.g. Claus: [0026]; [0038]; parameter monitoring is used to determine an occurrence of an occlusion based on a lower or upper threshold Gordon: [0024]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




Jessandra Hough								November 15, 2021
/J.F.H./Examiner, Art Unit 3792        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792